......,,   ..     ,),,.,


                AO 2458 (Rev. 02/08/2019~ Judgmenf ill a· Criminal Petty Case (Modified)                                                                        Page 1 of!   Q_Q

                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRJCT OF CALIFORNIA

                                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                     (For Offenses Committed On or After November 1, 1987)


                                       Felipe Cortes-Figueroa                                           Case Number: 3:19-mj-21248

                                                                                                        Victor N. Pippins
                                                                                                        Defendant's Attorney


                REGISTRATION NO. 83900298
                THE DEFENDANT:
                 lZl pleaded guilty to count( s) 1 of Complaint
                                                            ---~-------------------------
                 0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                    Nature of Offense                                                                      Count Number(s)
                8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

                 D The defendant has been found not guilty on count( s)
                                                                                                 ~-----------------~

                 D Count(s)                                                                              dismissed on the motion of the United States.
                                    -----------------~



                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                D TIME SERVED                                             \5
                                                                                                  vt'i _________ days

                 lZl       Assessment: $10 WAIVED lZl Fine: WAIVED
                 lZl       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents. in
                 the       defendant's possession at the time of arrest upon their deportation or removal.
                 D         Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Wednesday, March 13, 2019
                                                                                                    Date of Imposition of Sentence


                Received
                                ~DU~S~M-----'---+--                   FILED                                ORABI! ROBERT N. BLOCK
                                                                                                         ITED STATES MAGISTRATE JUDGE
                                                                       MAR 1 3 2019
                                                              CLERK, U.S. DISTRICT CO.t:JRT
                Clerk's Office Copy                        SOUTHERN DISTRICT OF            CAL~~PR~~~                                               3:19-mj-21248
                                                           BY             -
